Citation Nr: 0723081	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a thoracic spine 
disability; and, if so, entitlement to service connection.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1983 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In February 2007, the veteran testified at a hearing at the 
Board's office in Washington, DC, before the undersigned 
Veterans Law Judge (VLJ).   At the hearing, it was agreed 
that the Board would leave the appeal open for 30 days so he 
could submit medical records from his chiropractor, but these 
records were never submitted.

The veteran filed this claim in May 2004 for service 
connection for his "back, both knees and ankles."  The RO 
addressed the thoracic spine, but the most recent evidence he 
submitted pertains to his lumbar spine.  The Board infers the 
submission of this evidence to be an informal claim for 
service connection for a lumbar spine disability, and refers 
it to the RO for appropriate action.  The Board does not 
currently have jurisdiction to consider it.  See 38 C.F.R. 
§ 20.200 (2006).

For the reasons explained below, the Board is reopening the 
claim for service connection for a thoracic spine disability; 
however, further evidentiary development is needed before 
actually adjudicating the merits of the claim.  Further 
evidentiary development is also needed before the Board can 
make a decision as to the veteran's claims for service 
connection for bilateral knee and ankle disabilities.  
Therefore, upon reopening the claim for service connection 
for a thoracic spine disability, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

FINDINGS OF FACT

1.  In May 1993, the RO denied the veteran's claim for 
service connection for a mid-back condition.

2.  In November 1999, the RO denied service connection for 
"damage to three areas of the spine," but it is unclear 
whether this included the thoracic spine. 

2.  The additional evidence received since those decisions 
relates to an unestablished fact necessary to substantiate 
this claim, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision denying the veteran's claim 
for service connection for a thoracic spine disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Analysis

Service connection for the mid-back was denied by the RO in 
May 1993.  He did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  In November 1999, the RO denied service connection 
for "damage to the spine in three places."  It is unclear 
whether this decision included the thoracic spine.  
Therefore, the Board will construe the May 1993 decision as 
the most recent final decision involving the thoracic spine.  
This, in turn, means there must be new and material evidence 
since that decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the July 1994 decision includes:

Statements from the veteran, his friends, family and fellow-
service members report in service injury and post service 
symptoms of back disability.  The veteran stated that he 
slipped and fell on a tank and fractured his tailbone 
(coccyx).  Statements from fellow-service members attest to 
witnessing the incident.  His friends and family stated that 
he did not have any back problems until his military service.

Records and statements from Dr. Swilley, the veteran's 
private treating physician indicate that the veteran had 
received a diagnosis of degenerative joint disease (DJD) of 
the lumbar spine.  In a March 2007 statement, the doctor 
opined that the injuries the veteran sustained during his 
military service contributed to his DJD.  

VA treatment records dated from April 2005 to June 2006, 
include a May 2006 physical therapy note indicating the 
veteran complained of a dull ache beginning at his upper back 
between his shoulder blades and running down to his low back.  
On objective physical examination there was tenderness to 
palpation along the paravertebral muscles of the upper and 
lower back.  There was also evidence of thoracic kyphosis and 
flat back posture and limited range of motion.  

An April 2006 letter from a physician's assistant at the 
Pontiac Veterans Clinic notes that the veteran had 
degenerative changes in his lumbar spine related to injuries 
that were incurred during military service.

At the February 2007 hearing, the veteran testified that he 
hurt his back during service and had continued to experience 
back pain since then.  

In May 1993, the RO denied this claim because a thoracic 
spine disability was not found on VA examination.  The new 
evidence, in particular the VA treatment records, indicate 
positive findings in the thoracic spine region.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.  
The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
thoracic spine disability.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for a thoracic 
spine disability is granted.


REMAND

At the February 2007 hearing, the veteran testified that he 
had had back, knee, and ankle pain since he was discharged 
from service (see Hearing Tr., pgs. 6, 10-11).  He said he 
began having knee and ankle problems when he injured his 
coccyx and believed these problems might be secondary to his 
service-connected coccyx disability (pg.9).  He also said he 
recalled twisting his ankles a number of times during service 
(pg. 10).  

The veteran's, as a lay person, is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the 
statements regarding the injury to his back and subsequent 
pain are competent, as well as credible.  

As a lay person, however, the veteran is not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  A medical 
examination and opinion is needed to establish whether the 
veteran has current knee, ankle, and thoracic spine 
disabilities and whether they are related to his military 
service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has current bilateral knee and 
ankle disabilities, and a thoracic spine 
disability.  If he does, the examiner is 
asked to express an opinion on whether any 
current knee, ankle or thoracic spine 
disability is at least as likely as not 
(meaning 50 percent probability or 
greater) related to the veteran's military 
service.  This includes indicating whether 
any current knee, ankle or thoracic spine 
disability is at least as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected coccyx disability.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

The examiner should review the claims 
folder, including a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


